                                Case 9:18-bk-01169-FMD                        Doc 34        Filed 04/13/19         Page 1 of 2


 Fill in this information to identify your case:

 Debtor 1                 Osvaldo Santa Maria
                          First Name                        Middle Name              Last Name

 Debtor 2                 Yunia Santa Maria
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

 Case number           9:18-bk-01169-FMD
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         CrossCounty                                          Surrender the property.                          No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a             Yes
    Description of 2400 55th Street SW Naples, FL                           Reaffirmation Agreement.
    property       34116-5522 Collier County                                Retain the property and [explain]:
    securing debt: Legal Description: GOLDEN
                   GATE UNIT 6 PART 1 BLK 215
                   LOT 14
                   - Valuation obtained from
                   Collier County Property
                   Appraiser Office.
                   - Debtors intent to reaffirm
                   interest in property.


    Creditor's         Suncoast Cu                                          Surrender the property.                          No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a             Yes
    Description of 2005 Mus Outboard 20'1"                                  Reaffirmation Agreement.
    property       Hin: MUS21244B505                                        Retain the property and [explain]:
    securing debt: Value obtained by



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                Case 9:18-bk-01169-FMD                        Doc 34        Filed 04/13/19           Page 2 of 2


 Debtor 1      Osvaldo Santa Maria
 Debtor 2      Yunia Santa Maria                                                                      Case number (if known)    9:18-bk-01169-FMD



     Creditor's    TD Auto Finance                                          Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2012 GMC Acadia 75,000 miles                        Reaffirmation Agreement.
     property           Vin: 1GKKRTED6CJ409151                              Retain the property and [explain]:
     securing debt:     Value obtained by NADA
                        - Debtor intents to reaffirm
                        interest in property.

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Osvaldo Santa Maria                                                      X /s/ Yunia Santa Maria
       Osvaldo Santa Maria                                                              Yunia Santa Maria
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        April 13, 2019                                                   Date     April 13, 2019



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
